AFFIRMED; Opinion Filed February 28, 2017.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-16-00487-CR
                                     No. 05-16-00488-CR
                         ANTHONY EARL LIGHTNER, Appellant
                                       V.
                           THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 6
                                   Dallas County, Texas
                     Trial Court Cause Nos. F13-60367-X, F13-60368-X

                            MEMORANDUM OPINION
                          Before Justices Lang, Fillmore, and Schenck
                                    Opinion by Justice Lang
       A jury convicted Anthony Earl Lightner of theft of property valued at $100,000 or more

but less than $200,000 and unauthorized use of a motor vehicle (UUMV). After finding two

enhancement paragraphs true, the jury assessed punishment at fifty years’ imprisonment for the

theft conviction and ten years’ imprisonment for the UUMV conviction. On appeal, appellant’s

attorney filed a brief in which she concludes the appeals are wholly frivolous and without merit.

The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967). The brief

presents a professional evaluation of the record showing why, in effect, there are no arguable

grounds to advance. See High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.]

1978). Counsel delivered a copy of the brief to appellant. See Kelly v. State, 436 S.W.3d 313,
319–21 (Tex. Crim. App. 2014) (identifying duties of appellate courts and counsel in Anders

cases).

          Appellant filed a pro se response raising several issues After reviewing counsel’s brief,

appellant’s pro se response, and the record, we agree the appeals are frivolous and without merit.

See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (explaining appellate

court’s duty in Anders cases). We find nothing in the record that might arguably support the

appeals.

          We affirm the trial court’s judgments.




                                                         /Douglas S. Lang/
                                                         DOUGLAS S. LANG
                                                         JUSTICE
Do Not Publish
TEX. R. APP. P. 47
160487F.U05




                                                   –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

ANTHONY EARL LIGHTNER, Appellant                    On Appeal from the Criminal District Court
                                                    No. 6, Dallas County, Texas
No. 05-16-00487-CR        V.                        Trial Court Cause No. F13-60367-X.
                                                    Opinion delivered by Justice Lang. Justices
THE STATE OF TEXAS, Appellee                        Fillmore and Schenck participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 28th day of February, 2017.




                                             –3–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

ANTHONY EARL LIGHTNER, Appellant                    On Appeal from the Criminal District Court
                                                    No. 6, Dallas County, Texas
No. 05-16-00488-CR        V.                        Trial Court Cause No. F13-60368-X.
                                                    Opinion delivered by Justice Lang. Justices
THE STATE OF TEXAS, Appellee                        Fillmore and Schenck participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 28th day of February, 2017.




                                             –4–